DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed06/29/2022, with respect to the rejections of claims 1, 4-20 under 35 USC 103 over KR101413646 (“Lee”) and 20180352936 (“Kim”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LEE (KR101413646B1 – previously presented) in view of Kim (US10610001B2 or 20180352936 – previously presented) in yet further view of 10272259 issued to Blanche.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inner surface” in line 14; it is unclear and indefinite whether this is the same inner surface as in line 10 or not. 
Dependent claims 4-18 are rejected for depending on rejected claim 1.
Claim 4 recites the limitation “an eye” in line 2; it is unclear and indefinite whether this is the same eye as in claim 1 or not.
Claim 14 recites the limitation “an eye” in line 2; it is unclear and indefinite whether this is the same eye as in claims 1 and/or 4 or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Number KR101413646B1 granted to Lee (IDS – previously presented) in view of 20180352936 granted to Kim (previously presented) in yet further view of US Pat No. 10272259 issued to Blanche.
Regarding claim 1, Lee discloses a skin care apparatus (mask shaped LED irradiation apparatus 10, fig 1, abstract) comprising: a plurality of light sources (fig. 5, para 0029, LED modules 300); a mask comprising the plurality of light sources (para 0026, LED illumination device 10) and a plurality of light passing holes through which light emitted from the plurality of light sources passes (para 0030, light irradiation hole 210); and a light blocking rib protruding from a surface of the mask at an edge of a light passing hole among the plurality of light passing holes (fig. 5, para 0036, “an eye protecting portion 250 protruding to surround the hole corresponding to the eye may be formed on the back surface of the inner face cover 200”; Fig. 5 showing that the protecting portion 250 protrudes at an edge (or at least proximate an edge) of at least a hole which is considered to be the hole closest to the eye.) to block light irradiated in a direction of an eye of a person wearing the mask (figs 1-7) wherein the light blocking rib comprises: an upper light blocking rib formed at an edge in contact with an inner surface of a light passing hole (figs 2 and 5 show the rib being formed at least proximate to an edge that is in contact with the inner surface of the light passing hole.) closest to an upper side of the eye of the person wearing the mask among the plurality of light passing holes (fig. 2, the upper section of the “eye protection portion 250”); and a lower light blocking rib formed at an edge in contact with an inner surface of a light passing hole (figs 2 and 5 show the rib being formed at least proximate to an edge that is in contact with the inner surface of the light passing hole.) closest to a lower side of the eye of the person wearing the mask among the plurality of light passing holes (fig. 2, the lower section of the “eye protection portion 250”).  
Lee fails to disclose wherein the upper light blocking rib … protruding in a first direction toward a front of the mask and the lower light blocking rib protruding in a second direction that is opposite to the first direction.
It is noted, that Figure 2 of the current application shows the upper light blocking rib extends toward the top of the device while the second light blocking rib extends in the opposite direction, and toward the bottom of the device. Therefore, “a front of the mask” is considered to be the top of the device closest to the forehead of the user when worn.

Kim teaches a similar mask device having an outer mask layer and an inner mask layer wherein a plurality of LED sources is positioned between the two layers. Through holes are formed in the inner mask layer so that the light generated from the LED can be emitted toward the user’s face (abstract, para 0005, 0012). Kim further teaches providing an eye protection member (figs 1b and 5) which is shown to extend from the inner mask toward the user’s face and provide an upper light blocking rib which is shown to extend in a first direction (as shown in figure below, using reference A), and a lower light blocking rib which is shown to extend in a second direction, opposite to the first (as shown in figure below, using reference B). This provides for a safe protection for the eyes of the user during treatment while maintaining comfortability (para 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide the eye protection as taught by Kim to provide the predictable result of protecting the eyes of the user during treatment while maintaining comfortability. 
 

    PNG
    media_image1.png
    336
    400
    media_image1.png
    Greyscale


Lee as modified by Kim renders the limitations above obvious as recited hereinabove but fails to disclose wherein each of the plurality of light passing holes having a band shape along a transverse direction of the mask.
Blanche teaches an apparatus to emit light to a portion of the user’s head using a light subassembly (fig. 7, reference 190). The apparatus includes an opening in front of the light subassembly which allows for the light to be emitted toward the face of a user and providing an eye shielding portion (fig. 7). Blanche is looked upon to show that it is known to provide a light through opening that extends along a transverse direction of the mask (Fig. 9). This provides emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to promote suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user (Col. 9, lines 3-14). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee as modified by Kim to include the teachings of Blanche to provide expanding the light through opening to allow emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to provide the predictable result of promoting suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user. 

Regarding claim 4, Lee as modified by Kim and Blanche (hereinafter “modified Lee”) renders the skin care apparatus of claim 1 obvious as recited hereinabove, Lee discloses wherein the mask further comprises a viewing hole configured to expose an eye when the mask is worn on a face (fig. 4, eye hole 110). 

Regarding claim 5, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the light blocking rib is formed in the light passing hole positioned closest to the viewing hole (fig. 2).  

Regarding claim 6, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the light blocking rib is one of a plurality of light blocking ribs (fig 2 showing 4 blocking members), the plurality of the light blocking ribs being formed in each of a predetermined number of light passing holes in a direction distancing from a light passing hole positioned closest to the viewing hole (fig. 2).  

Regarding claim 7, modified Lee renders the skin care apparatus of claim 6 obvious as recited hereinabove, Lee discloses wherein the plurality of the light blocking ribs is positioned at a right angle with respect to an inner surface of the mask (fig. 2).

Regarding claim 8, modified Lee renders the skin care apparatus of claim 6 obvious as recited hereinabove, Kim teaches having a light blocking section (eye protection member 140) which is shown to be inclined with respect to the inner surface of the mask in order to match the face of the user to maintain comfort and provide eye protection (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 9, modified Lee as further modified by Kim renders the skin care apparatus of claim 8 obvious as recited hereinabove, Kim teaches wherein the plurality of the light blocking ribs is positioned such that an angle with respect to the inner surface of the mask increases or decreases as the light blocking ribs gradually distance from the viewing hole (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection. 

Regarding claim 10, modified Lee as further modified by Kim renders the skin care apparatus of claim 8 obvious as recited hereinabove, Kim teaches wherein the plurality of the light blocking ribs is positioned at different angles with respect to the inner surface of the mask (fig. 5).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 11, modified Lee renders the skin care apparatus of claim 6 obvious as recited hereinabove, Kim teaches having a light blocking section (eye protection member 140) which is shown to have variable length to match the face of the user to maintain comfort and provide eye protection (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 12, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein: each of the plurality of light passing holes is positioned along a length direction of the viewing hole and is positioned at intervals in a direction distancing from the viewing hole (fig. 5), and the plurality of light sources is positioned at each of the light passing holes (fig. 4).  

Regarding claim 13, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein at least one of the plurality of light sources is positioned in each of the plurality of light passing holes (fig. 4).  

Regarding claim 14, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the viewing hole is one of a pair of viewing holes, each of the pair of viewing holes corresponding to an eye (fig. 5).  

Regarding claim 15, modified Lee renders the skin care apparatus of claim 14 obvious as recited hereinabove, Lee discloses further comprising: at least one additional light passing hole positioned between the pair of viewing holes (fig. 4), wherein a pair of light blocking ribs are formed in the at least one additional light passing hole, the pair of light blocking ribs positioned adjacent to the pair of viewing holes (fig. 4, nose section).  

Regarding claim 16, modified Lee renders the skin care apparatus of claim 14 obvious as recited hereinabove, Lee discloses further comprising: at least one additional light passing hole positioned at opposite ends of the pair of viewing holes, wherein an additional light blocking rib is formed in each of the at least one additional light passing hole, the additional light blocking rib positioned at a side adjacent to one of the pair of viewing holes (fig. 5, light passing hole and blocking rib positioned beneath the viewing hole).  

Regarding claim 17, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses further comprising: at least one additional light passing hole positioned at opposite ends that of the viewing hole, wherein a light blocking rib is formed in each of the at least one additional light passing hole, the light blocking rib positioned in a side adjacent to the viewing hole (fig. 5, light passing hole and blocking rib positioned beneath the viewing hole).

Regarding claim 18, modified Lee renders the skin care apparatus of claim 4 obvious as recited hereinabove, Lee discloses wherein the light blocking rib is disposed at a side of the light passing hole adjacent to the viewing hole (Fig. 5).  

Regarding claim 19, Lee discloses a skin care apparatus (mask shaped LED irradiation apparatus 10, fig 1, abstract) comprising: a mask including an outer case (outer case 100 as shown in fig 4), an inner case coupled with the outer case (fig. 4, inner case 200), and a viewing hole formed to penetrate the outer case and the inner case (fig. 4, eye hole 110); a plurality of light sources (fig. 5, para 0029, LED modules 300) positioned on the outer case (fig 4, showing lights would be positioned on the outer case when the two cases are closed); a plurality of light passing holes formed in the inner case through which light emitted from the plurality of light sources passes (para 0030, light irradiation hole 210); and a plurality of light blocking ribs, positioned at edges of each of the plurality of light passing holes (fig. 5, para 0036, “an eye protecting portion 250 protruding to surround the hole corresponding to the eye may be formed on the back surface of the inner face cover 200”), wherein the plurality of light blocking ribs comprises: an upper light blocking rib formed at an edge in contact with an inner surface of a light passing hole (figs 2 and 5 show the rib being formed at least proximate to an edge that is in contact with the inner surface of the light passing hole.) closest to an upper side of the viewing hole among the plurality of light passing holes (fig. 2, the upper section of the “eye protection portion 250”), and a lower light blocking rib formed at an edge of a light passing hole (figs 2 and 5 show the rib being formed at least proximate to an edge that is in contact with the inner surface of the light passing hole.) closest to a lower side of the viewing hole among the plurality of light passing holes (fig. 2, the lower section of the “eye protection portion 250”).  
It is further noted that although Lee does not explicitly disclose providing the plurality of light sources in the outer case. Lee teaches providing the LED modules between the inner and the outer case. Therefore, the LED modules are considered to be within the outer case. Additionally, Lee does not explicitly disclose providing a blocking rib at edges of each of the plurality of the light passing holes. However, Lee teaches providing four different protecting portions 250 protruding to from the inner mask 200 to the face of the user as shown in figure 2 which extend adjacent to or in close proximity to a plurality of light passing holes. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee to provide extending the protecting portion 250 to additional light passing holes if the plurality of the holes is in close proximity to the eye or other areas which emitting light would be undesirable. 
Lee fails to disclose wherein the upper light blocking rib … protruding in a first direction toward a front of the mask and the lower light blocking rib protruding in a second direction that is opposite to the first direction.
It is noted, that Figure 2 shows the upper light blocking rib extends toward the top of the device while the second light blocking rib extends in the opposite direction, and toward the bottom of the device. Therefore, “a front of the mask” is considered to be the top of the device closest to the forehead of the user when worn.

Kim teaches a similar mask device having an outer mask layer and an inner mask layer wherein a plurality of LED sources is positioned between the two layers. Through holes are formed in the inner mask layer so that the light generated from the LED can be emitted toward the user’s face (abstract, para 0005, 0012). Kim further teaches providing an eye protection member (figs 1b and 5) which is shown to extend from the inner mask toward the user’s face and provide an upper light blocking rib which is shown to extend in one direction (as shown in figure below, using reference A), and a lower light blocking rib which is shown to extend in the opposite direction  (as shown in figure below, using reference B). This provides for a safe protection for the eyes of the user during treatment while maintaining comfortability (para 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide the eye protection as taught by Kim to provide the predictable result of protecting the eyes of the user during treatment while maintaining comfortability. 
 
 

    PNG
    media_image1.png
    336
    400
    media_image1.png
    Greyscale


Lee as modified by Kim renders the limitations above obvious as recited hereinabove but fails to disclose wherein each of the plurality of light passing holes having a band shape along a transverse direction of the mask.

Blanche teaches an apparatus to emit light to a portion of the user’s head using a light subassembly (fig. 7, reference 190). The apparatus includes an opening in front of the light subassembly which allows for the light to be emitted toward the face of a user and providing an eye shielding portion (fig. 7). Blanche is looked upon to show that it is known to provide a light through opening that extends along a transverse direction of the mask (Fig. 9). This provides emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to promote suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user (Col. 9, lines 3-14). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee as modified by Kim to include the teachings of Blanche to provide expanding the light through opening to allow emitting light from a plurality of light emitting diodes to at least a portion of the user’s skin to provide the predictable result of promoting suitable therapy while maintaining such a way that the devices does not emit light over the eye globe so as to potentially cause harm to the eye globe of the user. 

Regarding claim 20, modified Lee renders the skin care apparatus of claim 19 obvious as recited hereinabove, wherein: the plurality of light blocking ribs are formed to be right-angled or inclined with respect to the inner case (fig. 2), Kim teaches forming the inner layer with opaque material to block penetration of lights through any other portions but the LED through holes (Claim 1, para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide that the inner layer being opaque which provides the predictable result of blocking penetration of lights through any other portions of the mask but the LED through holes. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792